    Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 1 of 17 PageID #: 586



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

              -against-                           MEMORANDUM & ORDER
                                                  19-CR-0010-1(JS)
JUAN MARINE-ADAMES,

                    Defendant.
----------------------------------X
APPEARANCES
For United States: Bradley T. King, Esq.
                    United States Attorney’s Office
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:            Edward J. McQuat, Esq.
                          The Blanch Law Firm 1
                          261 Madison Avenue, 12th Floor
                          New York, New York 10016


SEYBERT, District Judge:

              Pursuant     to   the    First    Step   Act,    18    U.S.C.       §

3582(c)(l)(A)(i), Defendant Juan Marine-Adames (“Defendant”) moves

for compassionate release in light of health concerns surrounding

the COVID-19 pandemic (the “Release Motion”).             (See Mot., ECF No.

33.)      The Government opposes said Motion.           (See Opp’n, ECF No.

34.)     For the reasons set forth below, the Release Motion is DENIED

without prejudice.




1
 On October 12, 2020, Attorney McQuat filed a Notice of Appearance
listing his address as: 5460 Vendelay Lane, Cummings, GA 30040.
(See ECF No. 32.)     However, he has not updated his contact
information on the Case Docket.
 Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 2 of 17 PageID #: 587



                                 BACKGROUND

               The Court presumes the parties’ familiarity with the

facts    and    procedural   history   of    this   case     but   provides   the

following summary for the reader’s convenience.

I.     Factual and Procedural History

               After having been convicted of offenses involving the

possession of cocaine in 2012 and 2013 and while serving a three-

year probationary sentence for drunk driving, in October 2018

Defendant was charged with possessing cocaine with the intent to

distribute in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).

(See Compl., ECF No. 1; see also Gov’t Sent’g Mem., ECF No. 20, at

Part    I(B).)      Specifically,   Defendant       was    arrested   after   law

enforcement discovered approximately 400 grams of cocaine in his

home, along with a digital scale, a kilogram press and other drug

paraphernalia, with the intent to sell.                   On January 10, 2019,

Defendant pled guilty to one count of possession of a controlled

substance with intent to distribute.            (See Minute Entry of Plea

Allocution, ECF No. 17).       On August 5, 2019 and upon consideration

of his significant criminal history, the Court sentenced Defendant

to 37 months’ imprisonment, the top end of the applicable United

States Sentencing Guidelines.              (See Aug. 13, 2019 Sent’g Tr.

(“Sent’g Tr.”) at 15-16, attached as Ex. A, ECF No. 34-1, to

Opp’n.)    Defendant appealed his sentence (see Notice of Appeal,




                                       2
 Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 3 of 17 PageID #: 588



ECF No. 29), but subsequently stipulated to its withdrawal.               (See

Mandate, ECF No. 31 (“so ordering” stipulation of withdrawal)).

II.   The Pending Release Motion

            On October 12, 2020 and through counsel, Defendant moved

for compassionate release, requesting that the Court decrease his

sentence to time-served “so he can avoid the Covid-19 outbreak at

Moshannon Valley Correctional Center” (hereafter, “MVCI”), located

in Philipsburg, Pennsylvania, and where Defendant is currently

incarcerated.      (Release Motion at 1.)        He contends he is at a

higher risk of contracting COVID-19 because he is overweight and

is diagnosed with diabetic, high cholesterol, and high blood

pressure.    (See Support Memo, ECF No. 33-1, at 2-3.)            Defendant

further maintains that he: “does not pose a threat to himself or

the community” having “exhibited no violent behavior . . . prior

to incarceration and while an inmate in the BOP system”; “has

complied    with   all   the   rules   during   incarceration”;     and    has

“cooperated fully with officials and the medical staff.”             (Id. at

6.)   If released, Defendant “agree[s] to an Order of Deportation

at the time ICE enforces the current detainer lodged against him

. . . .”     (Release Motion at 1; see also Support Memo at 5.)

Alternatively, Defendant requests to serve the balance of his

sentence under house arrest at the Bronx, New York residence of

his adult son’s mother.        (See Support Memo at 6.)




                                       3
 Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 4 of 17 PageID #: 589



            The    Government       opposed       Defendant’s          Release   Motion,

arguing   that     “the    record      demonstrates        that   the     [D]efendant’s

alleged   health     issues      are   entirely      of    his    own    making,”      with

Defendant    “ha[aving]         expressly       rejected    efforts      by   Bureau     of

Prisons   (‘BOP’)        medical    staff    to    improve       his    health   through

recommended healthy meals and exercise.”                   (Opp’n at 2 (citing July

23, 2020 Refusal of Heart Healthy Menu form (attached as Sealed

Exhibit B)).)       Moreover, at the time it submitted its November

2020 opposition, the Government claimed that, “there ha[d] been

only two cases of COVID-19 among the 1,550 housed in [MVCI],” and

that “[n]either of these two inmates was housed in the same housing

‘pod’ as the defendant,” with the two infected inmates                         “hav[ing]

been placed in quarantine, away from the defendant and other

inmates.”    (Id. at 3.)         Further, the Government urged the Court to

reject Defendant’s suggestions that release to an immigration

detention center or to a residence in the Bronx, where infection

rates are much higher than in MVCI, are safer alternatives for

Defendant.        (See    id.    (“[I]f     the   defendant       cannot      manage   his

underlying conditions in a secure environment with demonstrably

engaged and caring medical attention, his claim that a changed

environment is needed to protect him from COVID-19 is transparently

false.”).)

            In his December 3, 2020 reply, the Defendant essentially

argued that it is inconsequential why he suffers from diabetes and


                                            4
 Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 5 of 17 PageID #: 590



related      health     conditions;        rather,        in    considering      his

susceptibility to COVID-19, the Court’s focus should be only that

Defendant suffers from these pre-existing conditions, placing him

at higher risk of complications should he contract the virus. (See

Reply, ECF No. 36, at 1.)          Of further significance, Defendant also

points to the rising number of COVID-19 positive cases among the

prison population at MVCI, offering, by way of example, a one-day,

fifty percent (50%) increase in the number of positive cases. (See

id. at 2 (stating that on November 30, 2020, 22 MVC inmates tested

positive     for    COVID-19,   and   on       December   1,   2020,   that   number

increased to 33 MVCI inmates).) Finally, Defendant asks the Court

to exercise its broad discretion, United States v. Brooker (Zullo),

976   F.3d    228     (2d   Cir.    2020),       i.e.,    to   determine      whether

extraordinary and compelling circumstances justify his release,

notwithstanding the Government’s contention that Zullo was wrongly

decided.     (See id.; cf. Opp’n at 15 n.3.)

             On December 30, 2020, Defendant’s counsel filed a letter

informing the Court that, on December 29, 2020, Defendant’s adult

son (“Son”) and Son’s mother informed counsel that prison personnel

had informed Son that Defendant: had tested positive for COVID-

19; had been sent to MVCI’s medical unit; but had then been

transferred to an unknown hospital facility outside the prison for

treatment.     (See Information Letter, ECF No. 37.)              Counsel further

stated that, as of December 29, 2020, MCVI reported 52 COVID-19


                                           5
 Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 6 of 17 PageID #: 591



confirmed inmate cases; one death; and, 115 cases of recovery.

(See id.)

            Thereafter, on January 19, 2021, the Court directed

“Defendant's counsel . . . to file a Status Report with the Court

regarding Defendant's current COVID condition and his location, as

well as any further relevant information of which he believes the

Court should be apprised.”            (Case Docket, Jan. 19, 2021 Elec.

ORDER.) In compliance, on January 28, 2021, counsel filed a status

update (see Update Letter, ECF No. 38), informing the Court, inter

alia: that after being transferred to an emergency room, Defendant

was admitted to the hospital on December 23, 2020; Defendant tested

positive for COVID-19 and was treated for hypoxic respiratory

failure;    Defendant’s       respiratory   status    and   oxygen    demands

fluctuated; on December 27, 2020, Defendant was transferred to a

higher   level   of   care;    and,   thereafter,    Defendant’s     condition

stabilized.   (See id. at 1 (quoting Jan. 26, 2021 Email from MVCI’s

Health Serv. Adm’r, attached as Ex. A, ECF No. 38-1, to Update

Letter).)   “The hospital has been working to wean [Defendant] from

oxygen. . . .    His oxygen demands remain to [sic] high for PT/OT

consults as he desaturates quickly with exertion.”            (Id. (quoting

Ex. A).)    It is counsel’s understanding that Defendant’s “course

of treatment seems to be consistent with that applied to other

Covid-19 cases.”      (Id. at 2.)     Counsel has no current information

regarding Defendant’s prognosis or anticipated hospital release


                                       6
 Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 7 of 17 PageID #: 592



date.    (See id.)      As of the date of this Order, Defendant remains

hospitalized outside the MVCI prison facility but under the BOP’s

custody.    (See id.)

                                       DISCUSSION

I.     Specific Facts Relevant to Defendant’s Release Motion

            Defendant      has     been    detained      since      October    8,    2018,

approximately 28 months; he is fifty-three (53) years old, and

suffers     from        obesity,       type       II     diabetes,        hypertension,

hyperlipidemia, and, as a result of these conditions, has a high

cardiac risk factor.         (See Support Memo at 3-4.)                His conditions

are treated through medications and health counseling.                         (See id.

at 2-3.) He is currently incarcerated at MVCI, a privately-managed

prison    under    contract      and    oversight        of   the   BOP     that    houses

sentenced alien defendants who will be deported upon completion of

their sentences, and is expected to be released on May 27, 2021.

(See       id.       at       5);         Find          An     Inmate,             BOP.gov,

www.bop.gov/inmateloc/index.jsp                 (last    visited     Feb.     2,    2021);

COVID-19 Cases, BOP.gov, www.bop.gov/coronavirus/ (accessible via

the “privately-managed prisons” hyperlink) (last visited Feb. 3,

2021.)     According to information maintained by the BOP for MVCI,

as of February 3, 2021: five (5) inmates were COVID-19 positive;

three (3) inmates have died from the virus; and 188 inmates have

recovered        from     it.             See      COVID-19         Cases,      BOP.gov,

http://www.bop.gov/coronavirus/ (accessible via the “privately-


                                            7
 Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 8 of 17 PageID #: 593



managed prisons” hyperlink) (last visited Feb. 3, 2021.).                           While

incarcerated,     Defendant        “exhibited        no    violent     behavior”,    and

“cooperated fully with officials and the medical staff.”                        (Support

Memo at 6.)

II.   Legal Standard

           “A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.”                        United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, No. 02-CR-0743, 2020 WL

497987, at *1 (S.D.N.Y. Apr. 6, 2020)).                   The First Step Act, which

modified   18    U.S.C.      §    3582(c),      allows      a    court   to   modify   a

defendant’s sentence upon a motion of either (i) the Director of

the BOP, or (ii) the defendant “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden   of     the   defendant’s         facility,        whichever     is   earlier.”

18 U.S.C. § 3582(c)(1)(A).

           Under      the   statute,       courts     have       discretion   to    grant

compassionate      release       when     there   are       (1) “extraordinary       and

compelling reasons” that warrant a sentence reduction, (2) the

sentence      reduction      is        “consistent        with    applicable       policy

statements     issued   by       the    Sentencing        Commission,”    and    (3) the

sentence reduction “is supported by the factors set forth in


                                            8
 Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 9 of 17 PageID #: 594



18 U.S.C. § 3553(a).”           United States v. Canales, No. 16-CR-0212,

2020    WL   2319294,      at     *2     (S.D.N.Y.    May     9,        2020)   (quoting

18 U.S.C. § 3582(c)(1)(A)(i)).             District courts may consider “the

full    slate   of    extraordinary        and    compelling       reasons      that    an

imprisoned      person     might       bring     before    them     in     motions     for

compassionate release.”           Brooker, 976 F.3d at 237; see id. at 236

(finding that “[b]ecause Guideline § 1B1.13 is not ‘applicable’ to

compassionate release motions brought by defendants [as compared

to   those   brought      by    the    BOP],     Application      Note     1(D)   cannot

constrain district courts’ discretion to consider whether any

reasons are extraordinary and compelling”).                      “The only statutory

limit   on   what     a   court    may    consider    to    be    extraordinary        and

compelling is that ‘[r]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.’”                        Id. at 237-

38   (quoting    28   U.S.C.      §    994(t))    (emphasis       and    alteration     in

original).

             Even where extraordinary and compelling reasons exist,

the Court must “consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its

discretion, compassionate release is not warranted because Section

3553(a) factors override, in any particular case, what would

otherwise be extraordinary and compelling circumstances.”                         United

States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

May 8, 2020) (citation omitted).               A defendant “bears the burden of


                                           9
Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 10 of 17 PageID #: 595



showing   that       his    release      is    justified.”       United   States    v.

Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1 (S.D.N.Y. June

23, 2020).

III. Analysis

              The parties do not dispute that Defendant exhausted his

administrative remedies.           Thus, the Court turns to the merits of

the Motion.

              Here, Defendant has not demonstrated extraordinary and

compelling circumstances warranting a reduction of his sentence.

The Court has reviewed Defendant’s submissions and recognizes that

he understandably feared contracting COVID-19 while incarcerated.

However, “[s]uch a generalized fear, . . . does not constitute an

extraordinary and compelling reason for compassionate release.”

United States v. Black, No. 12-CR-0103, 2020 WL 4192243, at *4–5

(W.D.N.Y.      July        21,   2020)        (collecting     cases).        Moreover,

Defendant’s motion differs from many the Court has received because

he has, unfortunately, contracted COVID-19 and has been, and is

currently, hospitalized for treatment.                   (See, e.g., Information

Letter; Update Letter.)           Indeed, “[a] number of district courts in

the Second Circuit have found an inmate’s positive test undermines

his    case    for    compassionate            release   on    the   basis    of   his

susceptibility to COVID-19 because the main point of releasing an

individual is to decrease the person’s chance of contracting COVID-

19.”    United States v. Rodriguez, No. 3:19-CR-0064(19), 2020 WL


                                              10
    Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 11 of 17 PageID #: 596



4581741, at *2 (D. Conn. Aug. 10, 2020); see also United States v.

Russo,      454    F.   Supp.   3d    270,   279   (S.D.N.Y.     2020)(denying

compassionate release upon learning defendant contracted COVID-

19, as requested release would not make the defendant, or other

federal prisoners, safer). 2

              Further, the Court is well-aware that Defendant suffers

from certain underlying medical conditions.                  However, as the

Government aptly argues, “the medical records [demonstrate] that

[D]efendant has been receiving appropriate care for his Type II

diabetes, high cholesterol and high blood pressure.”               (Opp’n at 5



2  The Court notes this case in distinguishable from United State
v. Vega, a recent case where the undersigned granted compassionate
release to the defendant, a 65-year-old “Chronic Care” inmate at
FCI Fort Dix, a facility with an “uncontrolled outbreak of COVID-
19,” who had contracted the virus. Case No. 89-CR-0229(2), 2020
WL 7060153, at *2, *3 (E.D.N.Y. Dec. 2, 2020). Relying upon Vega’s
“unique facts” not present in the instant case, this Court found,
“given Defendant's underlying health conditions, ‘his recent
COVID-19 infection, and the failure of the Bureau of Prisons to
prevent and control a COVID-19 outbreak at FCI Fort Dix,’ . . .
that continued confinement “‘substantially diminishes’ his
‘ability . . . to provide self-care.’ ” Id. at *3 (quoting United
States v. Mongelli, No. 02-CR-0307, 2020 WL 6449237, at *3
(E.D.N.Y. Nov. 3, 2020); further citation omitted).       Here, in
contrast, the “diminishment in the ability to provide self-care”
factor carries little weight since, by virtue of his current
hospitalization, Defendant is not expected to provide such care.
Additionally, MVCI’s infection rate does not indicate an
“uncontrolled outbreak” like that experienced at FCI Fort Dix at
the time Vega was decided. Compare id. (indicating that at the
end of November 2020, there were approximately 250 inmates at FCI
Fort Dix who tested positive for COVID-19), with MCVI statistics,
cited supra (noting approximately five (5) inmates tested positive
for COVID-19).



                                        11
Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 12 of 17 PageID #: 597



(citing Gov’t’s Ex. D (Defendant’s sealed medical records), ECF

No.    35-3,    attached   to   Opp’n;     Pl.’s     Ex.   2    (MVCI’s   denial   of

Defendant’s compassionate release requested because Defendant was

receiving appropriate care for his diabetes, high blood pressure,

and high cholesterol and MVCI was following all COVID-19 guidance

received from the Centers for Disease Control), ECF No. 32-4, at

3, attached to Support Memo.)              Defendant, himself, acknowledges

that    he   is   being    treated   for       his   several     underlying   health

conditions (see Support Memo at 2-3; Reply at 1), and he does not

contend that “his medical care has been hampered by the pandemic.”

United States v. Mateus, No. 14-CR-0504, 2020 WL 5096062, at *4

(S.D.N.Y. Aug. 28, 2020); see also United States v. Lindo, No. 15-

CR-0854, 2020 WL 5038766, at *1 (S.D.N.Y. Aug. 26, 2020)(denying

compassionate release where defendant did not suggest that he was

receiving       inadequate      medical    treatment           for   an   underlying

preexisting health condition at the prison where he was housed).

               Further,    acknowledging         Defendant’s         representations

regarding an outbreak of COVID-19, according to the information

maintained by the BOP for MVCI, as of February 3, 2021, while the

number of inmate deaths have increased from the one (1) Defendant

identified in his December 30, 2020 Information Letter to three

(3), the number of cases of inmates infected with COVID-19 has

decreased from the 33 Defendant reported to five (5).                     See COVID-

19 Cases, BOP.gov, http://www.bop.gov/coronavirus/ (accessible via


                                          12
Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 13 of 17 PageID #: 598



the “privately-managed prisons” hyperlink) (last visited Feb. 3,

2021).    This further counsels against granting the Release Motion.

            Finally, the Court has considered the Section 3553(a)

factors     and   finds    they     do    not   support     release.       See     §

3582(c)(1)(A)(i).         “Indeed,       factors    such   as   ‘the   nature    and

circumstances of the offense and the history and characteristics

of the defendant’ and ‘the need for the sentence imposed to reflect

the seriousness of the offense, to promote respect for the law .

. . to provide just punishment for the offense . . . to afford

adequate     deterrence      to     criminal        conduct’     weigh    against

[Defendant]’s release.”       Lindo, 2020 WL 5038766, at *2 (citing 18

U.S.C. § 3553(a)(ellipses in original)).

            First, as to Defendant’s criminal history, it spans more

than thirty (30) years and includes several drug-related offenses.

For example: in 1987, Defendant was convicted of Criminal Sale of

a Controlled Substance in the Second Degree and sentenced to five-

years-to-life imprisonment; in 2012, Defendant was convicted of

Criminal Possession of a Controlled Substance in the Seventh Degree

after he was found in possession of approximately 500 grams of

cocaine; in 2013, Defendant was again found in possession of

cocaine and convicted of Criminal Possession of a Controlled

Substance    in   the     Seventh    Degree;       thereafter,    Defendant      was

convicted of Driving While Intoxicated and sentenced to three

years’ probation, a sentence that he was serving at the time that


                                          13
Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 14 of 17 PageID #: 599



he committed the underlying drug offense.            Defendant’s significant

record of recidivism warranted a 37-month sentence, the top end of

the applicable Guidelines range.

          Second,    as   to   the    nature   and    circumstances    of   the

offense: Following a long-term, Drug Enforcement Administration

(“DEA”) investigation that revealed Defendant was distributing

narcotics from his residence in Copiague, New York, where his

children resided (see PSR, ECF No. 18 (sealed), ¶¶ 3-4, 39), the

DEA executed a search warrant of Defendant’s residence (see id. at

¶ 4).    In doing so, DEA agents observed Defendant in close

proximity to approximately 410 grams of cocaine, a digital scale,

and $1,500 in cash.        (See id.)        Further, during the search,

Defendant admitted to the the agents that the cocaine, scale, cash,

and a kilogram press (a device used to package bricks of cocaine

for distribution and found in the search) were his.            (See id.)

          Third, when imposing Defendant’s current, high-end 37-

month sentence, the undersigned: emphasized the dangerousness of

Defendant’s   conduct,    i.e.,      running   a   “professional”     cocaine-

dealing operation out of the home he shared with his children (see

Sent’g Tr. at 4, 15); and, relied upon Defendant’s commission of

a drug trafficking offense while on probation and after having

already received a five-years-to-life prison sentence for a prior

narcotics-related offense.        (See id. at 5, 15-16); see also United

States v. Asaro, No. 17-CR-0127, 2020 WL 1899221, at *7 (E.D.N.Y.


                                       14
Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 15 of 17 PageID #: 600



Apr. 17, 2020)(“The nature and circumstances of [defendant’s]

offense   of   conviction       --   to    which      he   pleaded   guilty     --    are

serious.”).

           Finally, converting the Defendant’s sentence to time-

served would not serve the goals of “personal” and “general”

deterrence that the Court reasoned its sentence furthered.                           (See

Sent’g Tr. at 15-16).           In that vein, the Court agrees with the

Government’s summation: “For nearly thirty years, the [D]efendant

has repeatedly flouted this nation’s narcotics laws and he was

arrested based upon a long-term DEA investigation that showed him

to be a dedicated recidivist, operating a ‘professional’ cocaine-

selling   operation      out    of   the    home      that   he   shared      with   his

‘children,’ while serving a probationary sentence.”                        (Opp’n at 19

(citing Sent’g Tr. at 15-16).)                  Indeed, Defendant’s recidivism

“was   factored   into    the    sentence        he   currently      is    serving   and

counsels against granting leniency from the sentence imposed.

[(See, e.g., Sent’g Tr. at 16.)]            [Defendant] has not demonstrated

through his past behavior that he has been adequately deterred by

the risk of incarceration or supervised release.”                         United States

v. Okpala, No. 17-CR-0533, 2020 WL 1864889, at *2 (E.D.N.Y. Apr.

14, 2020); cf. United States v. Knight, No. 17-CR-0335, 2020 WL

4751490, at *2 (S.D.N.Y. Aug. 17, 2020) (“Though Defendant has

served more than 70% of his anticipated term of imprisonment,

considering his expected good time credit, his crime is serious


                                           15
    Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 16 of 17 PageID #: 601



and warrants him serving his full term of imprisonment.” 3).                  In

sum, the Court “intended then, and intends now, for [Defendant] to

serve the totality of that sentence.”            Mateus, 2020 WL 5096062, at

*4.      Accordingly, the original sentence remains sufficient, but

not greater than necessary, to “reflect the seriousness of the

offense” and “provide just punishment for the offense.”               18 U.S.C.

§ 3553(a)(2)(A); see also United States v. Benitez, No. 15-CR-

0060, 2020 WL 7711855, at *3 (E.D.N.Y. Dec. 28, 2020) (“Although

the Court takes seriously the threat posed by the pandemic to

incarcerated individuals and the heightened risk of complications

faced by individuals,” such as Defendant, who suffer from obesity,

type II diabetes, hypertension, and hyperlipidemia, “the Court

finds that the requested relief is inconsistent with the section

3553(a) factors.”).

              Thus, the Court denies release at this time.




              [Remainder of page intentionally left blank.]




3 In this instance, Defendant has served approximately 28 of the
37 months to which he was sentenced, i.e., 75% of his sentence.



                                        16
Case 2:19-cr-00010-JS Document 39 Filed 02/08/21 Page 17 of 17 PageID #: 602



                               CONCLUSION

          Accordingly, for the reasons stated herein, Defendant’s

motion   for   compassionate     release    pursuant    to   18   U.S.C.   §

3582(c)(1)(A)(i) (ECF No. 33) is DENIED without prejudice to renew.


                                         SO ORDERED.


                                         /s/_JOANNA SEYBERT    __
                                         Joanna Seybert, U.S.D.J.
Dated: February   8 , 2021
       Central Islip, New York




                                    17
